 




Exhibit 10(f)
 
 

 
The Brink’s Company
Richmond, Virginia
















2005 Equity Incentive Plan
as Amended and Restated as of November 16, 2007












 

 


[logo.jpg]














 
 
 

--------------------------------------------------------------------------------

 

THE BRINK’S COMPANY
2005 EQUITY INCENTIVE PLAN
(amended and restated as of November 16, 2007)
 


SECTION 1.  Purpose.
 
The purpose of The Brink’s Company 2005 Equity Incentive Plan (amended and
restated as of November 16, 2007) is to act as the successor plan to The Brink’s
Company 1988 Stock Option Plan and to encourage those individuals who are
expected to contribute significantly to the Company’s success to accept
employment or continue in the employ of the Company and its Subsidiaries, to
enhance their incentive to perform at the highest level, and, in general, to
further the best interests of the Company and its shareholders.
 
SECTION 2.  Definition.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)        “Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(b)        “Affiliate” shall mean Section 1 any entity that, directly or
indirectly, is controlled by the Company and Section 2 any entity in which the
Company has a significant equity interest, in either case as determined by the
Committee.
 
(c)        “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock, award of Performance Stock or Other Stock-Based Award granted
under the Plan.
 
(d)        “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
 
(e)        “Beneficiary” shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death.
 
(f)        “Board” shall mean the board of directors of the Company.
 
(g)        “Change in Control” shall mean the occurrence of:
 
(i) (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the Shares would be
converted into cash, securities or other property other than a consolidation or
merger in which holders of the total voting power in the election of directors
of the Company of Shares outstanding (exclusive of shares held by the Company’s
Affiliates) (the “Total Voting Power”) immediately prior to the
 

--------------------------------------------------------------------------------


 
consolidation or merger will have the same proportionate ownership of the total
voting power in the election of directors of the surviving corporation
immediately after the consolidation or merger, or (B) any sale, leases, exchange
or other transfer (in one transaction or a series of transactions) of all or
substantially all the assets of the Company; provided, however, that with
respect to Awards granted before November 16, 2007, a “Change in Control” shall
be deemed to occur upon the approval of the shareholders of the Company (or if
such approval is not required, the approval of the Board) of any of the
transactions set forth in clauses (A) or (B) above of this sup-paragraph (i);


(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or


(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.


(h)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
(i)        “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee as may be designated by the Board.
 
(j)        “Company” shall mean The Brink’s Company.
 
(k)        “Executive Group” shall mean every person who is expected by the
Committee to be both Section 3 a “covered employee” as defined in Section 162(m)
of the Code as of the end of the taxable year in which payment of the Award may
be deducted by the Company, and Section 4 the recipient of compensation of more
than $1,000,000 (as such number appearing in Section 162(m) of the Code may be
adjusted by any subsequent legislation) for that taxable year.
 
(l)        “Fair Market Value” shall mean with respect to Shares, the average of
the high and low quoted sale prices of a share of such common stock on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the New York Stock
Exchange Composite Transactions Tape or with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.
 
3

--------------------------------------------------------------------------------


 
(m)       “Incentive Stock Option” shall mean an option representing the right
to purchase Shares from the Company, granted under and in accordance with the
terms of Section 6, that meets the requirements of Section 422 of the Code, or
any successor provision thereto.
 
(n)        “Non-Qualified Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that is not an Incentive Stock Option.
 
(o)        “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.
 
(p)        “Other Stock-Based Award” shall mean any right granted under Section
10.
 
(q)        “Participant” shall mean an individual granted an Award under the
Plan.
 
(r)        “Performance Stock” shall mean any Share granted under Section 9.
 
(s)        “Plan” shall mean The Brink’s Company 2005 Equity Incentive Plan
(amended and restated as of November 16, 2007).
 
(t)        “Predecessor Plan” shall mean The Brink’s Company 1988 Stock Option
Plan.
 
(u)        “Restricted Stock” shall mean any Share granted under Section 8.
 
(v)         “SAR” or “Stock Appreciation Right” shall mean any right granted to
a Participant pursuant to Section 7 to receive, upon exercise by the
Participant, the excess of (i) the Fair Market Value of one Share on the date of
exercise or at any time during a specified period before the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 5(d), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be.
 
(w)       “Shares” shall mean shares of the common stock of the Company.
 
(x)        “Subsidiary” shall mean any corporation of which stock representing
at least 50% of the ordinary voting power is owned, directly or indirectly, by
the Company.
 
4

--------------------------------------------------------------------------------


 
(y)        “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
 
SECTION 3.  Eligibility.
 
(a)        Any individual who is employed by the Company or any Affiliate,
including any officer-director, shall be eligible to be selected to receive an
Award under the Plan.
 
(b)        Directors who are not full-time or part-time officers are not
eligible to receive Awards hereunder.
 
(c)        Holders of options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder.
 
SECTION 4.  Administration.
 
(a)        The Plan shall be administered by the Committee.  The Committee shall
be appointed by the Board and shall consist of not less than three directors,
each of whom shall be independent, within the meaning of and to the extent
required by applicable rulings and interpretations of the New York Stock
Exchange and the Securities and Exchange Commission, and each of whom shall be a
“Non-Employee Director”, as defined from time to time for purposes of Section 16
of the Act and the rules promulgated thereunder and shall satisfy the
requirements for an outside director pursuant to Section 162(m) of the Code, and
any regulations issued thereunder.  The Board may designate one or more
directors as alternate members of the Committee who may replace any absent or
disqualified member at any meeting of the Committee.  No member or alternate
member of the Committee shall be eligible, while a member or alternate member,
for participation in the Plan.  The Committee may issue rules and regulations
for administration of the Plan.  It shall meet at such times and places as it
may determine.
 
(b)        Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: Section 5 designate Participants;
Section 6 determine the type or types of Awards (including Substitute Awards) to
be granted to each Participant under the Plan; Section 7 determine the number of
Shares to be covered by (or with respect to which payments, rights, or other
matters are to be calculated in connection with) Awards; Section 8 determine the
terms and conditions of any Award; Section 9 determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, or other Awards, or canceled, forfeited or suspended, and the
method or methods by which Awards may be settled, exercised, canceled, forfeited
or suspended; Section 10 determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, and other amounts
payable with respect to an Award
 
5

--------------------------------------------------------------------------------


under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Committee; Section 11 interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
Section 12 establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and Section 13 make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.
 
(c)        All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants.
 
SECTION 5.  Shares Available for Awards.
 
(a)        Subject to adjustment as provided below, the number of Shares
available for issuance under the Plan shall be 5,000,000 Shares.  Any Shares
covered by an Award other than Options and SARs shall be counted against this
limit as 2 Shares for every one Share covered by the Award.  In addition, each
SAR shall be counted against this limit as one Share, regardless of whether a
Share is used to settle the SAR upon exercise.  Notwithstanding the foregoing
and subject to adjustment as provided in Section 5(d), no Participant may
receive Options and SARs under the Plan in any calendar year that relate to more
than 400,000 Shares.
 
(b)        If, after the effective date of the Plan, any Shares covered by an
Award other than a Substitute Award, or to which such an Award relates, are
forfeited, or if such an Award otherwise terminates without the delivery of
Shares or of other consideration, then the Shares covered by such Award, or to
which such Award relates, to the extent of any such forfeiture or termination,
shall again be, or shall become, available for issuance under the Plan.  For
purposes of this Section 5(b), awards under the Predecessor Plan shall be
considered Awards.
 
(c)        Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
 
(d)        In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of Section 14 the number and type of Shares (or other securities) which
thereafter may be made the subject of Awards, including the aggregate and
individual limits
 
6

--------------------------------------------------------------------------------


specified in Section 5(a) and Section 9(d), Section 15 the number and type of
Shares (or other securities) subject to outstanding Awards, and Section 16 the
grant, purchase, or exercise price with respect to any Award or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, however, that the number of Shares subject to any Award
denominated in Shares shall always be a whole number.
 
(e)        Shares underlying Substitute Awards shall not reduce the number of
Shares remaining available for issuance under the Plan.
 
SECTION 6.  Options.
 
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
 
(a)        The purchase price per Share under an Option shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
 
(b)        The term of each Option shall be fixed by the Committee but shall not
exceed 6 years from the date of grant thereof.
 
(c)        The Committee shall determine the time or times at which an Option
may be exercised in whole or in part; provided, however, that, except in the
event of a Change in Control, an Option shall not be exercisable before the
expiration of one year from the date the Option is granted.
 
(d)        The Committee shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
(e)        The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
 
(f)        Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other employee
stock option.
 
(g)        Section 11 sets forth certain additional provisions that shall apply
to Options.
 
7

--------------------------------------------------------------------------------


    
        SECTION 7. Stock Appreciation Rights.
 
(a)        The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
 
(b)        SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
 
(c)        Any tandem SAR related to an Option may be granted at the same time
such Option is granted or at any time thereafter before exercise or expiration
of such Option.  In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR.  Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.
 
(d)        A freestanding SAR shall not have a term of greater than 6 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted.
 
(e)        Section 11 sets forth certain additional provisions that shall apply
to SARs.
 
SECTION 8.  Restricted Stock.
 
(a)        The Committee is hereby authorized to grant Awards of Restricted
Stock to Participants.
 
(b)        Shares of Restricted Stock shall be subject to such restrictions as
the Committee may impose (including, without limitation, any limitation on the
right to vote a Share of Restricted Stock or the right to receive any dividend
or other right), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise, as the Committee may deem
appropriate; provided, however, that subject to Section 12(g), Restricted Stock
shall have a vesting period of not less than one year.
 
(c)        Any Share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
 
8

--------------------------------------------------------------------------------


 
certificates.  In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.
 
(d)        The Committee may in its discretion, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all restrictions with respect to Shares of Restricted Stock; provided, that the
Committee may not waive the restriction in the proviso of Section 8(b).
 
(e)        Section 11 sets forth certain additional provisions that shall apply
to Restricted Stock.
 
SECTION 9.  Performance Stock.
 
(a)        The Committee is hereby authorized to grant Awards of Performance
Stock to Participants.
 
(b)        Subject to the terms of the Plan, Shares of Performance Stock shall
be subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Performance Stock or
the right to receive any dividend or other right), which restrictions may lapse,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish.  Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the number of Shares subject to any Award
of Performance Stock granted and subsequently released to a Participant shall be
determined by the Committee; provided, however, that subject to Section 12(g),
the performance period relating to any Award of Performance Stock shall be at
least one year.
 
(c)        Any Share of Performance Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued in respect of
Shares of Performance Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Performance Stock.
 
(d)        Every Award of Performance Stock to a member of the Executive Group
shall, if the Committee intends that such Award should constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Code,
include a pre-established formula, such that payment, retention or vesting of
the Award is subject to the achievement during a performance period or periods,
as determined by the Committee, of a level or levels, as determined by the
Committee, of one or more performance measures with respect to the Company, any
Subsidiary and/or any business unit of the Company or any
 
9

--------------------------------------------------------------------------------


 
Subsidiary, including without limitation the following: Section 17 net income,
Section 18 operating income, Section 19 return on net assets, Section 20 revenue
growth, Section 21 total shareholder return, Section 22 earnings per share,
Section 23 return on equity, Section 24 net revenue per employee, Section 25
market share, Section 26 return on capital and/or economic value added (or
equivalent metric), Section 27 cash flow and/or free cash flow (before or after
dividends), or Section 28 subscriber growth (on a gross or net basis); each as
determined in accordance with generally accepted accounting principles, where
applicable, as consistently applied by the Company and, if so determined by the
Committee prior to the release or forfeiture of the Shares of Performance Stock,
adjusted, to the extent permitted under Section 162(m) of the Code if the
Committee intends the Award of Performance Stock to continue to constitute
“qualified performance-based compensation” under Section 162(m) of the Code, to
omit the effects of extraordinary items, the gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions,
accruals for awards under the Plan and cumulative effects of changes in
accounting principles.  Performance measures may vary from Performance Stock
Award to Performance Stock Award and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.  For any
Award subject to any such pre-established formula, the maximum number of Shares
subject to any such Award granted in any year shall be 400,000, subject to
adjustment as provided in Section 5(d).  Notwithstanding any provision of the
Plan to the contrary, the Committee shall not be authorized to increase the
number of Shares subject to any Award to which this Section 9(d) applies upon
attainment of such pre-established formula.
 
(e)        Section 11 sets forth certain additional provisions that shall apply
to Performance Stock.
 
SECTION 10.  Other Stock-Based Awards.
 
The Committee is hereby authorized to grant to Participants such other Awards
(including, without limitation, rights to dividends and dividend equivalents)
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares) as are deemed by the Committee to be
consistent with the purposes of the Plan.  Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards.  Shares or
other securities delivered pursuant to a purchase right granted under this
Section 10 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall, except in the case of Substitute Awards, not be less than
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.
 
10

--------------------------------------------------------------------------------


 
SECTION 11.  Effect of Termination of Employment on Awards.
 
Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, or Performance Stock is granted or in any amendment thereto,
if a Participant ceases to be employed by the Company or any Affiliate, then:
 
(a)        with respect to an Option or SAR:
 
(i)                 subject to Section 11(a)(ii), if termination is by reason of
the Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or by reason of the Participant’s permanent and total disability,
each Option or SAR held by the Participant shall continue to remain outstanding
and shall become or remain exercisable and in full force and effect in
accordance with its terms until the expiration date of the Award;
 
(ii)                 if termination is by reason of the death of the
Participant, or if the Participant dies after retirement or permanent and total
disability as referred to in Section 11(a)(i), each Option or SAR held by the
Participant shall become fully exercisable at the time of the Participant’s
death (or, if later, at the time of the one year anniversary of the Option or
SAR grant date) and may be exercised by the Participant’s Beneficiary at any
time within a period of three years after death (but not after the expiration
date of the Award);
 
(iii)                 if termination of employment is for any reason other than
as provided in Section 11(a)(i) or (ii), the Participant may exercise each
Option or SAR held by the Participant within 90 days after such termination (but
not after the expiration date of such Award) to the extent such Award was
exercisable pursuant to its terms at the date of termination; provided, however,
if the Participant should die within 90 days after such termination, each Option
or SAR held by the Participant may be exercised by the Participant’s Beneficiary
at any time within a period of one year after death (but not after the
expiration date of the Award) to the extent such Award was exercisable pursuant
to its terms at the date of termination;
 
(b)        with respect to Restricted Stock:
 
(i)                 subject to Section 11(b)(ii), if termination is by reason of
the Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or permanent and total disability, each Restricted Stock Award held
by the Participant shall continue to remain outstanding and in
 
11

--------------------------------------------------------------------------------


 
   full force and effect and any restrictions with respect to such Restricted
Stock Award shall lapse in accordance with the terms of the Award;
 
(ii)                 if termination is by reason of the Participant’s death, or
if the Participant dies after retirement or permanent and total disability as
referred to in Section 11(b)(i), any and all restrictions with respect to each
Restricted Stock Award held by the Participant shall lapse at the time of the
Participant’s death (or, if later, at the time of the one year anniversary of
the Restricted Stock Award grant date);
 
(iii)                 if termination of employment is by reason other than as
provided in Section 11(b)(i) or (b)(ii), any Restricted Stock Award held by the
Participant that remains subject to restrictions shall be canceled as of such
termination of employment and shall have no further force or effect;
 
(c)        with respect to Performance Stock:
 
(i)                 if termination is by reason of the Participant’s early,
normal or late retirement under the Company’s Pension-Retirement Plan or any
pension plan sponsored by the Company or a Subsidiary or permanent and total
disability, each Performance Stock Award held by the Participant shall remain
outstanding and in full force and effect and any restrictions with respect to
such Performance Stock Award shall lapse in accordance with the terms of the
Award regardless of whether the Participant dies during such period;
 
(ii)                 if termination of employment occurs prior to the expiration
of any performance period applicable to a Performance Stock Award and such
termination is by reason of the Participant’s death, the Participant’s
Beneficiary shall be entitled to receive following the expiration of such
performance period, a pro-rata portion of the number of Shares subject to the
Performance Stock Award with respect to which the restrictions would have
otherwise lapsed notwithstanding the Participant’s death, determined based on
the number of days in the performance period that shall have elapsed prior to
such termination and the remainder of such Performance Stock Award shall be
canceled; and
 
(iii)                 if termination of employment occurs prior to the
expiration of any performance period applicable to a Performance Stock Award and
such termination is for any reason other than as provided in Section 11(c)(i) or
(ii), any Performance Stock Award held by the Participant shall be canceled as
of such termination of employment and shall have no further force or effect.
 
SECTION 12.  General Provisions Applicable to Awards.
 
(a)        Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
 
12

--------------------------------------------------------------------------------


 
(b)        Awards may, in the discretion of the Committee, be granted either
alone or in addition to or in tandem with any other Award or any award granted
under any other plan of the Company.  Awards granted in addition to or in tandem
with other Awards, or in addition to or in tandem with awards granted under any
other plan of the Company, may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.
 
(c)        Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee.  Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of dividend equivalents in respect
of installment or deferred payments.
 
(d)        No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e).  Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal
representative.  The provisions of this paragraph shall not apply to any Award
which has been fully exercised, earned or paid, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
 
(e)        A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that
purpose.  If no Beneficiary designated by the Participant is eligible to receive
payments or other benefits or exercise rights that are available under the Plan
at the Participant’s death, the Beneficiary shall be the Participant’s estate.
 
(f)        All certificates for Shares or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(g)        Unless specifically provided to the contrary in any Award Agreement,
upon a Change in Control, all Awards shall become fully exercisable, shall vest
and shall be settled, as applicable, and any restrictions applicable to any
Award shall automatically lapse.  Notwithstanding the foregoing, upon a Change
 
13

--------------------------------------------------------------------------------


 
in Control, Performance Stock Awards shall be considered to be earned at their
target level; any restrictions with respect to the target number of Shares
subject to a Performance Stock Award shall lapse and any remaining Shares
subject to such Performance Stock Award shall be cancelled and shall have no
further force or effect.
 
SECTION 13.  Amendments and Termination.
 
(a)        Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Award Agreement or in the Plan, the Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listing company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and
regulations.  Notwithstanding anything to the contrary herein, the Committee may
amend the Plan in such manner as may be necessary to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local rules and regulations.
 
(b)        The Committee may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or beneficiary of an Award, provided, however,
that no such action shall impair the rights of any affected Participant or
holder or beneficiary under any Award theretofore granted under the Plan, except
to the extent any such action is made to cause the Plan to comply with
applicable law, stock exchange rules and regulations or accounting or tax rules
and regulations; and provided further that, except as provided in Section 5(d),
no such action shall directly or indirectly, through cancellation and regrant or
any other method, reduce, or have the effect of reducing, the exercise price of
any Award established at the time of grant thereof and provided further, that
the Committee’s authority under this Section 13(b) is limited in the case of
Awards subject to Section 9(d), as set forth in Section 9(d).
 
(c)        Except as noted in Section 9(d), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including, without limitation, the events
described in Section 5(d)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
 
14

--------------------------------------------------------------------------------


 
(d)        The Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.
 
SECTION 14.  Miscellaneous.
 
(a)        No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan.  The terms and conditions of Awards need not be the same with
respect to each recipient.
 
(b)        The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities or other Awards) of withholding taxes due in respect of an
Award, its exercise, or any payment or transfer under such Award or under the
Plan and to take such other action (including, without limitation, providing for
elective payment of such amounts in cash or Shares by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
 
(c)        Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
(d)        The grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of the Company or any
Affiliate.   Further, the Company or the applicable Affiliate may at any time
dismiss a Participant from employment, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties.  The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award.
 
(e)        If any provision of the Plan or any Award is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
15

--------------------------------------------------------------------------------


 
(f)        Neither the Plan nor any Award shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
(g)        No fractional Shares shall be issued or delivered pursuant to the
Plan or any Award, and the Committee shall determine whether cash or other
securities shall be paid or transferred in lieu of any fractional Shares, or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.
 
SECTION 15.  Effective Date of the Plan.
 
The Plan shall be effective as of the date of its approval by the shareholders
of the Company.
 
SECTION 16.  Term of the Plan.
 
No Award shall be granted under the Plan after the date of the annual
shareholders meeting in the tenth year after the effective date of the
Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
 



 
16

--------------------------------------------------------------------------------

 
